Title: From George Washington to Conrad-Alexandre Gérard, 18 May 1779
From: Washington, George
To: Gérard, Conrad-Alexandre



Sir,
Head Quarters Middle Brook May 18th 1779

The obligation I felt for the visit which Your Excellency did me the honor to make me could only be increased by the manner in which you are pleased to mention the reception you met with. If there was any thing that deserved to give you pleasure, it was the sentiments which accompanied the marks of respect we were happy to have an opportunity of showing you. As the Minister of a Prince we revere, you had a title to every thing we could do; but you have another title, not less precious to your sensibility—all the true friends of America esteem it an honor to rank you among their number, and acknowlege the distinguished instances you have given of your zealous concern for its interests. The assurances of your esteem for me are too flattering to permit any other return than that of actions; and I shall ardently wish for occasions of giving you proofs of mine as convincing as they will be sincere.
Truly sensible of your politeness Mrs Washington entreats you to accept her most respectful thanks and compliments. I have the honor to be With perfect respect and the truest personal attachment Your Excellency’s Most Obedt hume serv.
G. W——n
        I have made inquiries on the subject of the memoir as yet without success—I shall continue them and communicate the result.
